EXHIBIT 10.1

RELEASE

1.

Executive’s Release.  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN,
KNOW THAT MARK WEBER (the “Releasor”), on behalf of himself and his heirs,
executors, administrators and legal representatives, in consideration of the
amounts paid as severance as set forth in Section 3(b) of the Amended and
Restated Employment Agreement between the Releasor and PHILLIPS-VAN HEUSEN
CORPORATION, dated as of March 3, 2005 (as the same may have been heretofore
amended, the “Agreement”) and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, hereby irrevocably,
unconditionally, generally and forever releases and discharges Phillips-Van
Heusen Corporation, together with its current and former subsidiaries (the
“Company”), each of its current and former officers, directors, employees,
agents, representatives and advisors and their respective heirs, executors,
administrators, legal representatives, receivers, affiliates, beneficial owners,
successors and assigns (collectively, the “Releasees”), from, and hereby waives
and settles, any and all, actions, causes of action, suits, debts, promises,
damages, or any liability, claims or demands, known or unknown and of any nature
whatsoever and which the Releasor ever had, now has or hereafter can, shall or
may have, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Release arising directly or
indirectly pursuant to or out of his employment with the Company or the
termination of such employment (collectively, “Claims”), including, without
limitation, any Claims (i) arising under any federal, state, local or other
statutes, orders, laws, ordinances, regulations or the like that relate to the
employment relationship and/or specifically that prohibit discrimination based
upon age, race, religion, gender, national origin, disability, sexual
orientation or any other unlawful bases, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Civil Rights Acts of 1866 and 1871, as amended, the Americans with Disabilities
Act of 1990, as amended, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the New Jersey Law Against
Discrimination, as amended, the New York State and New York City Human Rights
Laws, as amended, the laws of the States of New York and New Jersey, the City of
New York and Somerset County, New Jersey relating to discrimination, as amended,
and any and all applicable rules and regulations promulgated pursuant to or
concerning any of the foregoing statutes; (ii) arising under or pursuant to any
contract, express or implied, written or oral, including, without limitation,
the Agreement; (iii) for wrongful dismissal or termination of employment; (iv)
for tort, tortious or harassing conduct, infliction of mental or emotional
distress, fraud, libel or slander; and (v) for damages, including, without
limitation, punitive or compensatory damages or for attorneys’ fees, expenses,
costs, wages, injunctive or equitable relief.  This Release shall not apply to
any claim that the Releasor may have for a breach by the Company of Section
2(e), 3(b), 3(f)(iii), the no mitigation and offset provisions of Section 4,
5(e), 7(h) or 7(i) of the Agreement or the “CAP Agreement” or “EBP” (as such
terms are defined in the Agreement) or any plan or program of the type referred
to in Sections 2(b) and 2(c) of the Agreement in which the Releasor was a
participant.








A-1




--------------------------------------------------------------------------------

The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  The Releasor represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which the
Releasor may have against the Releasees, or any of them, and the Releasor agrees
to indemnify and hold the Releasees, and each of them, harmless from any Claims,
or other liability, demands, damages, costs, expenses and attorneys’ fees
incurred by the Releasees, or any of them, as a result of any person asserting
any such assignment or transfer.  It is the intention of the parties that this
indemnity does not require payment as a condition precedent to recovery by the
Releasees against the Releasor under this indemnity.  The Releasor agrees that
if he hereafter commences, joins in, or in any manner seeks relief through any
suit arising out of, based upon, or relating to any Claim released hereunder, or
in any manner asserts against the Releasees, or any of them, any Claim released
hereunder, then the Releasor shall pay to the Releasees, and each of them, in
addition to any other damages caused to the Releasees thereby, all attorneys’
fees incurred by the Releasees in defending or otherwise responding to said suit
or Claim.  The Releasor hereby waives any right to, and agrees not to, seek
reinstatement of his employment with the Company or any Releasee.  The Releasor
acknowledges that the amounts to be paid to him under Section 3(b) of the
Agreement include benefits, monetary or otherwise, which the Releasor has not
earned or accrued, or to which he is not already entitled.

The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived.  The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it.  In addition, in the event that the Releasor elects to sign and return
to Phillips-Van Heusen Corporation a copy of this Release, the Releasor has a
period of seven days (the “Revocation Period”) following the date of such return
to revoke this Release, which revocation must be in writing and delivered to
Phillips-Van Heusen Corporation, 200 Madison Avenue, New York, New York 10016,
Attention:  General Counsel, within the Revocation Period.  This Release, and
the Releasor’s right to receive the amounts to be paid to him under Section
3(b), shall not be effective or enforceable until the expiration of the
Revocation Period without the Releasor’s exercise of his right of revocation.

2.

Company’s Release  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW
THAT, for and in consideration of the obligations upon the Releasor as set forth
in the Agreement, and for other good and valuable consideration, the Company
hereby (on its own behalf and that of its affiliates, divisions and predecessors
and successors and the directors and officers of the Company in their capacity
as such (collectively, the “Releasing Entities”)) releases the Releasor and his
heirs, executors, successors and assigns (the “Executive Released Parties”) of
and from all debts, obligations, promises, covenants, collective bargaining
obligations, agreements, contracts, endorsements, bonds, controversies, suits,
claims or causes of every kind and nature whatsoever, arising out of, or related
to, his employment with the Company and its affiliates, his separation from
employment with the Company and its affiliates or





A-2




--------------------------------------------------------------------------------

derivative of the Releasor’s employment, which the Releasing Entities now have
or may have against the Executive Released Parties, whether known or unknown, by
reason of facts which have occurred on or prior to the date that the Company has
signed this Release; provided, however, that nothing contained in this Release
shall release the Executive Released Parties from any claim or form of liability
arising out of acts or omissions by the Releasor which constitute a violation of
the criminal or securities laws of any applicable jurisdiction or for which the
Releasor would not be indemnified under applicable law.  Notwithstanding
anything else herein to the contrary, this Release shall not affect the
obligations of the Releasor set forth in the Agreement or any other obligations
that by their terms are to be performed alter the date hereof by the Releasor.

3.

No Amendment.  This Release shall not be amended, supplemented or otherwise
modified in any way except in a writing signed by the Releasor and Phillips-Van
Heusen Corporation.

4.

Governing Law.  This Release shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to its
principles of conflict of laws.

February 27, 2006

 

/s/ Mark Weber

Date

 

MARK WEBER

      

PHILLIPS-VAN HEUSEN CORPORATION

February 27, 2006

 

By /s/ Mark D. Fischer

Date

  





A-3




--------------------------------------------------------------------------------

STATE OF    

NEW YORK       )

        

    )ss.:

COUNTY OF     NEW YORK   )













On the 27th day of February in the year 2006 before me, the undersigned
personally appeared Mark Weber, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




    

                                                                 

 

Notary Public







STATE OF NEW YORK      )

        

)ss.:

COUNTY OF NEW YORK  )










On the 27th day of February in the year 2006 before me, the undersigned
personally appeared ____________________________________________ personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




    

                                                                 

 

Notary Public








A-4


